ICJ_039_ArbitralAwardKingOfSpain_HND_NIC_1960-11-18_JUD_01_ME_02_FR.txt. 219

OPINION INDIVIDUELLE DE SIR PERCY SPENDER
; Traduction ]

Je conviens que la sentence est valable et que le Nicaragua est
tenu de l’exécuter. Attendu que ma manière de voir sur certaines
des questions en litige dans cette affaire est quelque peu différente
de celle que la Cour a adoptée, je désire exposer brièvement mes
vues sur les principales d’entre elles.

*
* *

La validité de la sentence dépend d’abord de l'accord souverain
des deux Etats pour la solliciter. La nature et les conditions de
cet accord se trouvent dans le traité Gamez-Bonilla qui devait
être en vigueur pour une période de dix ans.

Le Nicaragua a soutenu que cette période avait commencé à
courir à dater de la signature du traité et qu’en conséquence le
traité était expiré lorsque le roi d'Espagne a accepté les fonctions
d’arbitre unique et, a fortiori, lorsqu'il a rendu sa sentence.

Je suis d’accord avec la conclusion de la Cour que la période
pendant laquelle le traité était en vigueur a commencé de courir
a dater de l’échange des ratifications fait en vertu de l’article 8
du traité.

En conséquence, cet argument du Nicaragua est sans fondement.

# *

Le Nicaragua soutient ensuite que le roi d’Espagne n’a jamais
eu la qualité d’arbitre unique; que ce qui a paru étre sa désignation
était contraire aux dispositions du traité et était absolument dénué
de toute validité.

À mon avis, il n’est pas nécessaire de déterminer si la désignation
du roi est entachée d’inexécution des dispositions du traité. Bien
que je penche fortement à croire que la désignation a été irrégulière,
cet argument du Nicaragua échoue parce que la conduite de cet
État, avant et pendant l'arbitrage, lui interdit d’invoquer une
irrégularité quelconque dans la désignation du roi comme motif
pour invalider la sentence.

Faute d’avoir, avant ou pendant l'arbitrage, excipé de l'incom-
pétence du roi comme arbitre unique mais l'avant au contraire
invité à rendre une sentence au fond, le Nicaragua ne pouvait,
par la suite, contester la régularité de sa désignation.

Tous les faits pertinents se rapportant à cette désignation lui
étaient connus lorsqu'il a pris part à l'arbitrage. Chacun des Etats

31
ARRET 18 XI 60 (OP. INDIV. SIR PERCY SPENDER) 220

partie a la procédure arbitrale avait le droit de se fier a la conduite
délibérée de l’autre Etat au cours de cette procédure. On ne saurait
permettre au Nicaragua de se placer dans une position où il aurait
pu accepter la sentence si celle-ci était satisfaisante, 4 son point
de vue, et où il aurait pu l’écarter comme nulle dans le cas contraire.
Il serait contraire au principe de la bonne foi qui régit les rap-
ports entre Etats de permettre d’invoquer une irrégularité quel-
conque dans la désignation de l'arbitre pour invalider la sentence.
La conduite du Nicaragua jusqu’au moment où la sentence a été
rendue a eu, à mon avis, pour effet de lui interdire de la contester
par la suite, quelle que soit la conduite qu'il ait pu avoir plus tard.
C’est sur ce motif que je fonde mon opinion.

+

Quant aux allégations du Nicaragua que la sentence serait
nulle pour les motifs suivants:

a) Excès de pouvoir,

b) Erreurs essentielles,

c) Défaut ou insuffisance de motifs à l'appui de la sentence.
je partage l'opinion que le Nicaragua est forclos à invoquer l’une
ou l’autre de ces allégations pour invalider la sentence. J’attache
une importance particulière au fait que, pendant de longues années
après avoir pris connaissance des termes de la sentence, le Nica-
ragua n’a soulevé aucune objection quant à sa validité.

Mon opinion sur cet aspect de la question repose exclusivement
sur le motif de la forclusion. Il est inutile de déterminer si, à défaut
de cette forclusion, l’une des trois allégations du Nicaragua aurait
fourni un motif de nullité. Cette tentative, à mon avis, serait sans
pertinence.

% *

Enfin, je reconnais que la thèse du Nicaragua d’après laquelle
la sentence ne peut être exécutée en raison des obscurités et con-
tradictions qui l’affecteraient est sans fondement. On ne voit
aucune raison empêchant la sentence de recevoir son effet.

(Signé) Percy SPENDER.
